Citation Nr: 9932145	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-20 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right thumb 
deformity.

2.  Entitlement to a disability rating in excess of 30 
percent prior to December 22, 1998, for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to a disability rating in excess of 50 
percent since December 22, 1998, for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for a right 
thumb deformity, and granted service connection for PTSD.  An 
initial 100 percent rating was assigned, effective July 18, 
1995, based on the need for hospitalization under 38 C.F.R. 
§ 4.29.  Thereafter, the rating was reduced to 30 percent, 
effective October 1, 1995.  The 50 percent rating was granted 
by an April 1999 Supplemental Statement of the Case, 
effective December 22, 1998.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the PTSD issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Where entitlement to 
compensation has already been established in a prior final 
rating action, an appellant's disagreement with a subsequent 
rating is a new claim for an increased evaluation based on 
the level of disability presently shown by the evidence.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In this case, 
a review of the evidence shows that the RO has provided 
staged ratings for discrete intervals during the pendency of 
the appeal.  Furthermore, it is evident that the RO's rating 
action contemplated all relevant evidence on file.  
Accordingly, although the RO characterized the issue as an 
"increased rating," the substantive adjudicative 
considerations in Fenderson, supra, have been fully satisfied 
by the RO's rating action and the Board does not find that 
the claimant will be prejudiced by appellate review on the 
current record.  

The veteran initially indicated that he wanted a personal 
hearing in conjunction with his appeal.  However, this 
request was withdrawn by the veteran in an October 1999 
statement.  


FINDINGS OF FACT

1.  The veteran has acknowledged that his right thumb 
deformity pre-existed service.

2.  The service medical records show that the veteran had to 
have surgery on his right thumb in October 1967 because of an 
injury.  While not specifically stated, these records tend to 
indicate that the injury which necessitated the surgery 
occurred during service.

3.  Prior to December 22, 1998, the evidence on file does not 
show any distinctive periods where the veteran's PTSD was 
manifest by considerable impairment of social and industrial 
adaptability; nor occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood.

4.  Since December 22, 1998, there is no evidence that the 
veteran's ability to establish and maintain effective or 
favorable relationship with people is severely impaired, or 
that psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

5.  Since December 22, 1998, the evidence does not show that 
the veteran's PTSD is manifest by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  The veteran's right thumb deformity was aggravated by his 
period of active duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.306 (1999).

2.  The criteria for a disability rating in excess of 30 
percent, prior to December 22, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.132, Diagnostic Code 9411 (1996), 4.126, Diagnostic Code 
9411 (1999).

3.  The criteria for a disability rating in excess of 50 
percent since December 22, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.132, Diagnostic Code 9411 (1996), 4.126, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Thumb

Background.  The veteran's upper extremities were clinically 
evaluated as normal on his December 1966 pre-induction 
examination.  Further, it was stated that he had no 
identifying body marks, scars, or tattoos.  At the time of 
this examination, the veteran reported that he had not 
experienced bone, joint, or other deformity, nor the loss of 
arm, leg, finger, or toe.  However, in January 1967 he was 
evaluated because of an "old" fracture of the right thumb.  
As a result of this disorder, he was unable to hold a weapon.  
X-rays taken at that time showed no significant 
abnormalities.  He was assessed with gamekeeper's thumb of 
the right hand.  It was recommended that the veteran be given 
a no combat arms military occupational specialty, but that he 
was qualified for overseas duty.  In October 1967, it was 
noted that the veteran had recurrent dislocation of the right 
thumb, which had been treated and improved.  However, he 
acquired an unstable thumb following injury when the right 
thumb was stepped on.  Time, place, date, and circumstances 
were unspecified.  As a result of the right thumb disorder, 
he underwent reconstruction of ulnar collateral ligament, 
using palmaris longus tendon graft.  He also had re-insertion 
of the adductor tendon of the right thumb, as well as 
transfer of indicis proprius to the ulnar aspect of the right 
thumb.  Thereafter, he had application of a volar plaster 
splint to the right hand and wrist.  On the December 1968 
separation examination, the veteran's right thumb was noted 
under identifying body marks, scars, tattoos.  However, the 
veteran again reported that he had not experienced bone, 
joint, or other deformity, nor loss of arm, leg, finger, or 
toe.  

The veteran's claim of entitlement to service connection for 
a right thumb deformity was received by the RO in July 1995.  
He indicated that he was currently being treated for this 
disorder at the VA Medical Center (VAMC) in Phoenix, Arizona.

VA medical records were subsequently obtained which cover the 
period from November 1994 to September 1995.  While these 
records primarily concerned the veteran's PTSD, records from 
a November to December 1994 hospitalization noted, on 
admission, that he had a deformity at the base of the right 
thumb.  During a June to September 1995 hospitalization, 
physical examination showed, in part, a deformity of the 
right thumb.  X-rays of the right hand showed a slight 
flexion deformity involving the first metacarpal phalangeal 
joint, associated with joint space narrowing.  Discharge 
diagnoses included congenital contracture of the right 
metacarpal phalangeal joint; and clasping thumb.

It is noted that private hospitalization records are on file 
from November 1981, which made no pertinent findings 
regarding the veteran's right thumb.

The veteran underwent a VA examination of the joints in 
October 1995.  It was noted that the veteran presented 
without previous medical records or X-rays.  Regarding his 
medical history, it was noted that while on active duty in 
1967 at Fort Ord, California, he presented to a physician who 
noted a gross gamekeeper's deformity of the right thumb.  He 
was set up for reconstructive surgery almost immediately, 
after which he was transferred to Southeast Asia in December 
1967.  During this period, he was hit in both arms and hands 
in May 1968, experiencing numerous shrapnel wounds on both 
arms and hands.  The veteran reported that after the first 
surgery he did not have full range of motion or strength of 
the right hand.  Also, he was unable to fully extend the 
right thumb or abduct, and was able to use his right thumb at 
that point to grip.  Following examination of the veteran, 
the examiner diagnosed gross gamekeeper's deformity with 
decreased range of motion per history secondary to surgical 
intervention.

In a January 1996 rating decision, the RO denied service 
connection for a right thumb deformity.  The RO found that 
the evidence showed that this disorder existed prior to 
service.  Moreover, the RO determined that there was no 
evidence that the disorder permanently worsened as a result 
of service.  The RO summarized the service medical records, 
including the fact that reconstructive surgery was indicated 
to have been done in December 1967, but that there were no 
actual surgical or hospital records of same.  The only 
subsequent finding regarding the right thumb was the notation 
on the December 1968 separation examination.  It was noted 
that the veteran reported no treatment since discharge.  
Finally, the RO determined that the current status of the 
condition nearly 27 years after separation from service did 
not establish aggravation in service.

The veteran appealed the January 1996 rating decision to the 
Board.  

Additional VA medical treatment records from December 1995 
were added to the file.  However, these records made no 
pertinent findings regarding the veteran's right thumb.  

In a December 1998 statement, the veteran's representative 
noted that the entrance examination showed no abnormalities 
at the time of the veteran's induction into service.  The 
representative stated that it was not the argument of the 
veteran that he entered service with no problem with the 
right thumb, rather that it was not significant enough to 
even be noted on the entrance examination.  Therefore, 
although the condition pre-existed service, it was obviously 
aggravated when it was stepped on causing a recurrent 
dislocation and followed by orthopedic surgery to attempt 
correction of this problem.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1999).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the veteran has acknowledged 
that his right thumb deformity pre-existed service, and his 
contentions in support of a grant of service connection have 
been on the theory of aggravation.  Therefore, in the 
adjudication that follows, the Board will only consider 
whether the veteran is entitled to service connection for a 
right thumb deformity on the basis of aggravation.

The service medical records show that the veteran had to have 
surgery on his right thumb in October 1967 following an 
injury where his thumb was stepped on.  It was noted that 
prior to this injury the right thumb deformity had been 
treated and improved.  Although the RO noted that no actual 
records are on file concerning the surgical treatment, this 
does not change the fact that there is evidence that surgery 
was required and performed.  The Board notes that the service 
medical records state that the time, place, date, and 
circumstances of the right thumb injury which necessitated 
surgery was unspecified.  However, given the fact that the 
surgery took place several months after the veteran's 
admission to active duty, the Board is of the opinion that 
these records tend to indicate that the injury occurred while 
the veteran was on active duty.  This conclusion is also 
supported by the contentions of the veteran's representative 
in the December 1998 statement.

Resolving reasonable doubt in favor of the veteran, the Board 
concludes that he is entitled to a grant of service 
connection for a right thumb deformity on the basis of 
aggravation.  See 38 C.F.R. §§ 3.102, 3.306.  Since the 
evidence tends to show that an in-service injury to the right 
thumb resulted in the need for surgery, the Board finds that 
this was a permanent increase in the severity of the right 
thumb deformity that was not due to the natural progression 
of the disorder.

II.  PTSD

Background.  The veteran's psychiatric condition was 
clinically evaluated as normal on his December 1966 pre-
induction examination.  At that time, the veteran reported 
that he had experienced depression or excessive worry, and 
nervous trouble.  The service medical records show no 
diagnosis of or treatment for psychiatric problems during the 
veteran's period of active duty.  However, it is noted that 
the veteran was treated for a wound to the left arm in May 
1968, for which he was awarded the Purple Heart.  On his 
December 1968 separation examination, the veteran's 
psychiatric condition was clinically evaluated as normal.  At 
that time, he reported that he had experienced nervous 
trouble, but not depression or excessive worry.  

The evidence on file shows that the veteran's occupational 
specialty during his period of active duty was that of a 
medical specialist.  In addition to the Purple Heart, the 
evidence on file shows that he was awarded the Bronze Star 
with "V" device for heroism in connection with military 
operations against a hostile force in the Republic of 
Vietnam.  

The veteran's claim of entitlement to service connection for 
PTSD was received by the RO in July 1995.  At that time, the 
veteran reported that he had been treated for PTSD at the 
Phoenix VAMC in November 1994.

As noted above, VA medical records were subsequently obtained 
that cover the period from November 1994 to September 1995.

Among other things, these records show that the veteran was 
hospitalized from November to December 1994, at which time he 
was diagnosed with adjustment disorder with mixed feature, 
rule out PTSD; and history of alcohol dependence in 
remission.  It was noted that this was the veteran's first 
admission to the Department of Psychiatry because of 
depression and crying spells.  It was also noted that the 
veteran had retired from the police force in 1989 after an 
incident where he had to kill a man in self-defense.  
Further, it was noted that the veteran had a history of 
alcohol dependence which had been in remission for the past 
13 years.  He had a divorce in 1989, but raised his own two 
sons who were currently in college.  Also, the veteran had 
moved to a location where he lived by himself away from 
everybody.  He had been feeling depressed and would become 
tearful for no reason at all.  It was noted that he wanted to 
be referred to the PTSD program because he had a lot of guilt 
over what happened while he was in combat in Vietnam.  Mental 
status examination revealed a mentally alert, cooperative, 
lucid, coherent, ambulatory veteran who was oriented in all 
three spheres.  His memory was intact.  Affect and mood were 
depressed, and it was noted that he had been tearful during 
the examination when he talked about his Vietnam combat 
experiences as a medic.  He denied visual and auditory 
hallucinations.  Further, he presented no overt psychotic 
symptoms.  There were no suicidal or homicidal ideas.  
Insight and judgment were found to be fair.  At discharge, it 
was noted that the veteran was referred to the PTSD program 
for assessment.  It was noted that he was able to stabilize 
on his medications, and that he was discharged after he 
reported that he was doing well.  He was to have follow-up in 
the form of one-to-one counseling with a physician in the 
Mental Health Clinic.  At the time of discharge, the veteran 
was not considered a danger to himself nor to others.  He was 
lucid, coherent, and competent for VA purposes.  Also, he was 
employable with menial job of his choice.  His condition was 
considered improved.

Subsequent records show that the veteran received psychiatric 
counseling for PTSD.  For example, a June 1995 psychiatric 
assessment for the PTSD program noted that the veteran 
experienced recurrent and intrusive distressing 
recollections; recurrent distressing dreams; and intense 
psychological distress at exposure to events that symbolize 
or resemble an aspect of the trauma.  Further, the veteran 
displayed an effort to avoid thoughts, feelings or activities 
associated with the trauma; markedly diminished interest in 
one or more significant activities; feeling detachment from 
others; and constricted affect.  He also had the following 
symptoms of increased arousal: sleep disturbance; 
irritability; difficulty concentrating; hypervigilance 
(hyperaware - lack of trust - very aware of others); 
exaggerated startle response and psychological reactivity 
upon exposure to events that symbolize or resemble the 
trauma.  It was recommended that he receive inpatient 
treatment for his PTSD, as opposed to outpatient treatment.  

The veteran was hospitalized again from June to September 
1995.  His chief complaint on admission was severe 
depression.  It was noted that he presented with the full 
criteria for PTSD, with emphasis on severe depression, 
elevated anxiety, hypersomnia, social isolation, and 
intrusive thoughts.  On admission, he was assigned a Global 
Assessment of Functioning (GAF) score of "#21," and that 
this was the highest score for the past year as well.  GAF 
scores of 21 to 30 represent behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in all areas (e.g., 
stays in bed all day; no job, home, or friends).  Stressors 
involved combat events as a medic in Vietnam.  On mental 
status examination, the veteran was found to be cooperative, 
verbal, and friendly.  His thought processes were rational 
and coherent.  However, there was considerable depressive 
affect present.  There was no evidence of psychosis.  His 
cognition was found to be within normal limits.  During the 
course of this hospitalization, it was noted that the veteran 
participated positively in Group and Milieu throughout the 
PTSD program.  It was noted that he was highly motivated, and 
worked on several Vietnam stressors.  His medications 
included Prozac and Vistaril.  Regarding prognosis, it was 
opined that positive prognosis depended upon continual 
outpatient treatment for an indefinite period.  Residual 
difficulties continued with anger management, anxiety, 
depression, emotional numbing, concentration problems, 
intrusive thoughts, sleep disturbance, elevated startle 
responses, as well as personal, social, and financial 
limitations.  Discharge diagnoses included PTSD, chronic; and 
major depression, recurrent.  No GAF score appears to have 
been assigned at the time of discharge.

The veteran underwent a VA examination for mental disorders 
in October 1995.  At this examination, the veteran reported 
that he was worried about some of his actions.  He stated 
that he would get angry, and that he experienced anxiety and 
depression.  The veteran also reported that he would 
sometimes awake at 1 a.m., and drive to New Mexico or Oregon.  
Additionally, he reported that five years earlier he had 
killed a man in self-defense, and after that he had to get 
out.  He stated that he had been a police officer for 20 
years and that was why he did not have a wife.  He further 
stated that he knew what he could do when he got mad, and 
used as an example an incident in Vietnam where he killed  a 
person with a punch to the head.  He reported that his 
symptoms were mild when he returned from Vietnam.  In the 
beginning, he only had nightmares about combat events.  
However, after 10 years, in 1978, he was watching a report 
about Vietnam when he started to see in the TV actual scenes 
from the Vietnam war.  It was at this time that he started to 
drink.  He got really mad and talked very harshly to his 
wife, and from that day his drinking got worse.  The veteran 
further reported that he was going to commit suicide at the 
police station one day in 1980.  He had his gun to his head 
when the radio went off, and this stopped him.  According to 
the veteran, this occurred a few days after he had to pick up 
a wounded police officer who was in a shooting situation.  He 
stated that this incident reminded him of his medic job in 
Vietnam.  In 1981, he had to be hospitalized because of his 
drinking.  The veteran reported that his symptoms had become 
worse during the last 5 years.  For example, he would awake 
in a sweat most nights, and stated "I fight all night."  On 
the other hand, he stated that he had been doing better for 
the last few months; "better than I did in a long time."  
This began after he was in the Phoenix PTSD clinic, and was 
started on Prozac and had a lot of meetings with his doctor.  
The veteran reported that his nightmares were getting better.  
It was noted that when the veteran was talking about these 
situations, he was crying at the examination.

On examination, the examiner stated that the veteran looked 
older than his stated age.  The veteran was found to be 
alert, oriented, cooperative, tense, with good eye contact, 
clear and coherent speech.  Further, the examiner noted that 
the veteran's speech was normal.  The veteran's mood was 
found to be "sad" with appropriate affect that had normal 
range.  It was noted that he reported persistent suicidal 
ideation, but not every day.  He reported that he gave his 
guns to his son because of that.  However, he did not have 
homicidal ideation.  Moreover, he did not have 
hallucinations.  His memory was found to be okay.  It was 
noted that he cried several times during the interview.  His 
insight and judgment were found to be fair.  Regarding his 
capability to manage his own affairs, the examiner found that 
he was competent for VA purposes.  

Based on the foregoing, the examiner diagnosed PTSD.  With 
respect to psychosocial and environmental problems, the 
examiner found that the veteran had a problem with primary 
support group.  The examiner noted that the veteran kept 
isolated from his family, and that he had been divorced 
because of bad temper.  Also, he had problems relating with 
friends, and stayed isolated most of the time.  Moreover, he 
had occupational problems because he had to request early 
retirement "after the opportunity when he shot the man."  
The examiner also assigned a GAF score of 60, moderate 
symptoms.  GAF scores of 51 to 60 represent moderate 
symptomatology (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Additionally, the examiner commented that 
the veteran had clear PTSD symptoms, and appeared to be 
really honest about his symptoms and was not trying to make 
up symptoms to get attention.

Also on file are private medical records from November 1981, 
which show that the veteran was hospitalized for alcohol 
dependency.

In a January 1996 rating decision, the RO, in part, granted 
service connection for PTSD.  An initial rating of 100 
percent was assigned, effective July 18, 1995, under 
38 C.F.R. § 4.29 because of hospitalization.  Thereafter, the 
rating was reduced to 30 percent, effective October 1, 1995.

Additional VA medical treatment records were added to the 
file, dated in December 1995.  These records show that the 
veteran sought a refill of his PTSD medications.  It was 
noted that the veteran was "somewhat stable" on these 
medications, and he stated that he was satisfied with the way 
the medication was helping him.  He was found to be alert, 
cooperative, and in good contact with reality.  Further, he 
was oriented times three.  His memory was found to be fair.  
Affect was appropriate, although his mood was somewhat 
depressed.  Judgment and reasoning were found to be fair.

In a December 1998 statement, the veteran's representative 
noted that the October 1995 VA examination assigned a GAF 
score of 60, which was indicative of moderate symptomatology.  
However, it was asserted that a more careful review of the 
examination in its entire context revealed that the veteran 
reported persistent suicidal ideation, a severe problem 
controlling his anger, and that he cried several times during 
his interview with the examiner.  Therefore, the 
representative asserted that, when viewing the veteran's 
disability as a whole, it appeared that the symptomatology 
was indicative more of the 50 to 70 percent evaluation under 
the guidelines set forth in 38 C.F.R. § 4.126(a).

A VA examination for PTSD was accorded to the veteran on 
December 22, 1998.  The examiner noted that the veteran's 
claims folder had been reviewed, including the October 1995 
examination.  Moreover, it was noted that the examination 
focused on the interval period since the October 1995 
examination.  The veteran reported that he continued to have 
difficulty with sleep, flashbacks, anger and irritability, 
depression, and hypervigilance.  He reported that he would 
lay in bed, and would be up several times during the night.  
Overall, he got approximately 3 hours of sleep per night.  He 
stated that he had trouble sleeping because of nightmares, 
some of which were combat related.  Regarding his flashbacks, 
the veteran reported that these were triggered by exposure to 
military related stimuli.  He stated that he avoided the VA, 
and had difficulty coming there even for the examinations.  
Additionally, he avoided talking about his combat 
experiences.  It was noted that he became tearful while even 
broaching the subject of his military experiences.  He 
reported that his flashbacks were accompanied by sensations 
of "crawling skin."  Further, he became very angry and 
irritable with others, and likened his mood to "road rage."  
Also, he was reactive to loud noises.  It was noted that he 
had a history of barricading himself on an isolated piece of 
land that he owned in order to avoid people.  He did not 
answer the telephone.  In regard to treatment, it was noted 
that the veteran had two previous hospitalizations, one in 
1994 and one in 1995.  He had been attending AA meetings, and 
had been doing so for the last 17 years.  It was noted that 
he was seen briefly by psychiatry, but that he did to feel 
comfortable receiving treatment at the present time.  It was 
further noted that there was no change in his medical history 
from the previous examination.  However, he was not currently 
taking any medication although he had tried Vistaril.  
Moreover, it was noted that since the last examination, he 
had married for the second time.  He remained retired from 
the police force.  The veteran reported that he spent his 
time doing woodwork and drawing.  He remained abstinent from 
alcohol, and had been doing so for the past 17 years.  He 
denied use of recreational drugs or cigarettes.

On mental status examination, the veteran's immediate and 
remote memory were found to be intact.  He was alert and 
oriented in all spheres.  Speech was normal in rate and 
volume.  Thought process production was found to be 
spontaneous, while continuity of thought was found to be 
mildly rambling.  Further, it was noted that thought content 
contained no current suicidal or homicidal ideation.  
However, it was noted that the veteran reported that he had 
"occasionally" thought of suicide.  He denied delusion-like 
thinking.  There were no ideas of reference, illusions, or 
feelings of unreality elicited.  He denied auditory or visual 
hallucinations.  Additionally, his abstracting ability, as 
measured by similarities, was found to be concrete.  His 
interpretation of proverbs was adequate.  Concentration, as 
measured by serial 7's, was mildly impaired.  Specifically, 
he evidenced two errors out of six calculations.  The 
veteran's mood was evaluated by the examiner as tense, 
anxious, and nervous.  His affect was mood congruent.  
Moreover, his judgment was found to be intact, and his 
insight good.  Based on the foregoing, the examiner diagnosed 
PTSD.  The examiner also opined that the veteran's current 
GAF score, and his highest GAF score for the past year, were 
both 55.  

In an April 1999 Supplemental Statement of the Case, the RO 
increased the rating for the veteran's PTSD to 50 percent, 
effective December 22, 1998 (the date of the VA examination).  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's PTSD is evaluated under Diagnostic Code 9411.  
Prior to November 7, 1996, the criteria for Diagnostic Code 
9411 was found at 38 C.F.R. § 4.132.  Under the previous 
regulations, a noncompensable rating was warranted for a 
neurosis when there were neurotic symptoms which somewhat 
adversely affected relationships with others but which did 
not cause impairment of working ability.  A 10 percent rating 
required emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent disability rating was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93.  The Board is 
bound by this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c) (West 1991).  A 50 percent evaluation 
was warranted for considerable impairment of social and 
industrial adaptability.  A 70 percent rating was warranted 
for psychoneurotic disability when the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provides that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  When a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable (zero percent) evaluation is warranted.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1999).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1999).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (1998).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Therefore, the Board finds that the PTSD claim is 
well grounded, and VA has a statutory duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  VA has accorded the veteran 
several examinations in relation to this claim, and obtained 
medical records pertaining to the treatment he has received 
for his PTSD.  There does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to this 
claim.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

As noted above, the criteria changed during the pendency of 
the veteran's appeal.  In Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that where laws or regulations change, after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Under the governing law: 

Subject to the provisions of section 5101 
of this title, where compensation, 
dependency or indemnity compensation, or 
pension, is awarded or increased pursuant 
to any Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with facts 
found, but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of the 
administrative determination of 
entitlement, whichever is later.

38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1999).

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  The Court held:

Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to 
which version was applicable at the time 
of either [Board] decision at issue here.  
It is well settled that the rulemaking 
procedures of the Administrative 
Procedure Act (APA), 5 U.S.C. §§ 552, 
553, govern the VA regulatory process. 
See 38 U.S.C. § 501(c), (d); Fugere v. 
Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 
5 mandate, absent some specific 
exceptions listed at § 553(d)(1)-(3), 
that the effective date of a regulation 
must be 30 days after the date of 
publication of the adopted regulation in 
the Federal Register.  Until the 
statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 
1996, the revised regulations at issue 
here were not lawfully effective.

Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary 
adopted the revised mental disorder 
rating schedule and published it in the 
Federal Register, the publication clearly 
stated an effective date of November 7, 
1996.  Because the revised regulations 
expressly stated an effective date and 
contained no provision for retroactive 
applicability, it is evident that the 
Secretary intended to apply those 
regulations only as of the effective 
date.  See Allin v. Brown, 6 Vet. App. 
207, 211 (1994). 

The Secretary's legal obligation to apply 
November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective 
date, of the liberalizing law rule stated 
in Karnas.  "[W]here compensation, 
dependency and indemnity compensation, or 
pension is awarded or increased pursuant 
to any Act or administrative issue, the 
effective date of such an award or 
increase . . . shall not be earlier than 
the effective date of the Act or 
administrative issue."  38 U.S.C. § 
5110(g).  This effective date rule 
prevents the application of a later, 
liberalizing law to a claim prior to the 
effective date of the liberalizing law.  
See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); see also McCay v. Brown, 9 
Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective 
date of the legislation"), aff'd, 106 
F.3d 1577 (Fed. Cir. 1997).  Accordingly, 
the Court holds that for any date prior 
to November 7, 1996, the Board could not 
apply the revised mental disorder rating 
schedule to a claim.

Rhodan, 12 Vet. App. at 57.

Although this is an original claim for compensation benefits 
rather than a claim for increase as apparently was the 
circumstance in Rhodan, the Board can not discern a basis to 
find that the effective date considerations set out in Rhodan 
would not be applicable in the context of an original claim 
for benefits.  Accordingly, the claimant as a matter of law 
can not receive a rating on the basis of the revised criteria 
prior to November 7, 1996, on the facts of this case. 

Prior to December 22, 1998.  In the instant case, the 
evidence shows that the veteran's PTSD has resulted in social 
and industrial impairment manifested by symptoms such as 
depression, irritability, and sleep disturbance.  However, 
for the reasons stated below, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
necessary for a rating in excess of 30 percent prior to 
December 22, 1998, under either the old or the revised 
criteria.

The Board finds that the veteran's PTSD does not meet or 
nearly approximate considerable impairment of social and 
industrial adaptability.  Although the veteran was not 
working, the evidence shows that he had worked for 20 years 
as a police officer, and that he took early retirement 
because of problems he experienced after having to kill a man 
in self-defense. During his 1995 hospitalization, he was 
found to be cooperative, verbal, and friendly.  No evidence 
of psychosis was found at either the 1994 or 1995 period of 
hospitalization.  The Board notes that while he was assigned 
a GAF score of "#21" at the time of admission to his 1995 
hospitalization, no GAF score appears to have been assigned 
at the time of his September 1995 discharge.  By the time of 
the October 1995 VA examination, the veteran was assigned a 
GAF score of 60, which the examiner noted was indicative of 
moderate impairment.  Further, the October 1995 VA examiner 
found the veteran to be alert, oriented, cooperative, tense, 
with good eye contact, as well as clear and coherent speech.  
The December 1995 VA treatment records note that the veteran 
was alert, cooperative, and in good contact with reality.  
Finally, the Board notes that the medical evidence on file 
shows that the veteran responded well to treatment for his 
PTSD throughout the relevant period.  

The Board acknowledges that the veteran was reported to live 
in isolation.  However, the Board finds that the veteran's 
other PTSD symptoms resulted in no more than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and that the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce no more than definite industrial impairment.

The evidence on file does not meet or approximate the 
criteria necessary for a rating in excess of 30 percent prior 
to December 22, 1998, under the revised rating criteria 
either.  

The Board acknowledges that there was evidence of difficulty 
in establishing and maintaining effective work and social 
relationships.  After all, the veteran was not working, and 
he lived in isolation.  However, it is noted that the 
evidence shows that he did work for 20 years as a police 
officer, and that the veteran took early retirement because 
of problems he experienced after having to kill a person in 
self-defense.  The Board also acknowledges that there was 
evidence of disturbances in motivation or mood, based upon 
the veteran's own accounts of anger and irritability.  
However, the medical evidence does not show that the veteran 
experienced any panic attacks as a result of his PTSD, nor 
was there any evidence of difficulty in understanding complex 
commands.  Additionally, there was no evidence of 
circumstantial, circumlocutory, or stereotyped speech.  For 
example, his speech was found to be clear, coherent, and 
normal at the October 1995 VA examination.  Similarly, there 
was no evidence of flattened affect.  While his mood was 
noted to be "sad," he was found to have appropriate affect 
that had normal range.  Further, there was no impairment of 
short and long term memory.  For example, his memory was 
found to be okay on his October 1995 VA examination, and fair 
in the December 1995 VA treatment records.  There was also no 
evidence of impaired judgment.  His judgment was found to be 
fair at both the October 1995 VA examination, and in the 
December 1995 treatment records.  There was no evidence of 
impaired abstract thinking either.  During the 1995 
hospitalization, his thought processes were found to be clear 
and coherent.  Also, the December 1995 treatment records note 
that he was alert, cooperative, and had good contact with 
reality.  Therefore, the Board finds that the veteran does 
not meet or nearly approximate the criteria necessary for a 
50 percent rating under the revised criteria prior to 
December 22, 1998.

As the veteran does not meet or nearly approximate the 
criteria necessary for the next higher rating of 50 percent 
under either the old or the revised criteria, prior to 
December 22, 1998, then it is axiomatic that he does not 
satisfy the criteria for a rating in excess of 50 percent for 
this relevant period either.  Since the veteran does not meet 
or nearly approximate the criteria necessary for a rating in 
excess of 30 percent, the Board concludes that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board further notes that it in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's PTSD met or nearly approximated 
the criteria necessary for a disability rating in excess of 
30 percent prior to December 22, 1998. 

Since December 22, 1998.  For the reasons stated below, the 
Board finds that the evidence on file does not show that the 
veteran met or nearly approximated the criteria necessary for 
a rating in excess of 50 percent under the old or revised 
criteria beginning December 22, 1998.

The findings of the December 22, 1998, VA examination do not 
show that the veteran's PTSD resulted in psychoneurotic 
disability where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  For example, the 
evidence shows that the veteran had married again by the time 
of the December 1998 VA examination.  Further, he was 
assigned a GAF score of 55, which reflects moderate 
impairment.  Additionally, he was found to be alert and 
oriented in all spheres.  Therefore, the Board concludes that 
the veteran does not meet or nearly approximate the criteria 
necessary for the next higher rating of 70 percent under the 
old criteria.  Since he does not satisfy the criteria for at 
least a 70 percent rating, then it is axiomatic that he does 
not satisfy the criteria for a 100 percent rating. 

The veteran does not meet or nearly approximate the criteria 
for a 70 percent rating under the revised criteria either.  
While the veteran has had suicidal ideation in the past, he 
was found to have no current suicidal or homicidal ideation 
on the December 1998 VA examination.  Further, the evidence 
on file gives no indication of obsessional rituals which 
interfere with routine activities, nor neglect of personal 
appearance or hygiene.  Although the evidence shows that he 
had been consistently treated for depression, there is no 
indication that that this depression has affected the 
veteran's ability to function independently, appropriately 
and effectively.  Similarly, while the veteran has 
consistently reported feelings of anger and irritability, 
there is no evidence that these feelings have resulted in 
impaired impulse control.  There is no evidence of spatial 
disorientation.  In fact, the veteran was found to be alert 
and oriented to all spheres at the December 1998 VA 
examination.  The inability to establish and maintain 
effective relationships is not shown because the December 
1998 VA examination reveals that the veteran has married for 
the second time.

The Board acknowledges that there is evidence of some 
difficulty in adapting to stressful circumstances (including 
work or worklike setting) in that the veteran is not 
currently working.  As noted above, the veteran took early 
retirement because of problems he experienced after having to 
kill a person in self-defense.  However, the veteran did work 
as a police officer for 20 years.  Additionally, as noted 
above, he was assigned a GAF score of 55 at the December 1998 
VA examination, which indicates no more than moderate social 
and industrial impairment.

Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the criteria for the next higher 
rating of 70 percent under the revise criteria.  Since he 
does not even meet the criteria necessary for the next higher 
rating of 70 percent, then it is axiomatic that he does not 
qualify for a 100 percent rating.

Since the veteran does not meet or nearly approximate the 
criteria necessary for a rating in excess of 50 percent, the 
Board concludes that the preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra.

The Board further notes that it in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's PTSD met or nearly approximated 
the criteria necessary for a disability rating in excess of 
50 percent since December 22, 1998. 


ORDER

Entitlement to service connection for a right thumb deformity 
is granted.

Entitlement to a disability rating in excess of 30 percent 
prior to December 22, 1998, for PTSD is denied.

Entitlement to a disability rating in excess of 50 percent 
since December 22, 1998, for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

